Order of the Supreme Court, Suffolk County, dated April 4, 1968, modified by striking out the word “ May ” from the second ordering paragraph and by substituting therefor the word “ June ”. As so modified, order affirmed, without costs. We agree with the determination of the Special Term. However, it appears that the appeal herein is being decided on the day of the commencement of the May Term in Suffolk County. Consequently, the order should be modified so as to direct that the case be placed on the calendar for the opening of the June Term instead of that for the May Term. Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Martuscello, JJ., concur.